DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 9/10/20. Claims 1 – 22 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. 2013/0116028) in view of Best (U.S. 7,445,549). 
Regarding claims 1, 10 – 12, and 15 – 22,  Aoki discloses a first computer device having at least one processor, at least one memory, a display, and a user interface, (fig. 2), the at least one processor configured to cause the display to display images associated with a messaging application, (“a message portion 1214a, 1214b of the displays 914a, 914b can be configured to indicate the bonus to the two players”, par. 0148), receive first user input information from the user interface to select a first (“player input device”, par. 0074), the first computer implemented game being related to a second computer implemented game, the first computer implemented game being different to the second computer implemented game, (“Player 1 and Player 2, can play a competitive or cooperative two-player wagering game on a gaming machine 900 that includes two separate but linked gaming modules”, par. 0137), whereby game play in one of the first and second games is dependent on game play in the other of the first or second games, (“Both gaming modules 900a, 900b confirm that each other has received an input from the respective players to initiate a mirror-play session”, par. 0150), cause the display to display game information for the first and second computer implemented game, (fig. 9a), cause a first message to be sent via the messaging application to a second computer device associated with a second user responsive to the received second user input information, (“text messaging”, par. 0081). 
Aoki, however, is silent on the issue of disclosing a messaging application that supports messaging between different devices associated with other users. In a related art, Best discloses a first computer device having at least one processor, at least one memory, a display, and a user interface, (fig. 10), wherein Best further discloses a messaging application supporting messaging between the first computer device associated with a first user and a second computer device associated with a second user, (“Messaging server 120 operates like a prior-art instant messaging server that shares each natural language message with several friends in each "buddy list" as described in U.S. Pat. No. 6,539,421”, col. 8, lines 9 – 12). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the instant messaging application of Best into the art disclosed by Aoki in order to make strategy and role-playing video games more fun for players by providing alternative choices for each player in personalized natural pictures on portable game systems linked to each other and to console systems that are also linked to each other, as disclosed by Best, (col. 3, lines 23 – 27). 

Regarding claim 3, Aoki discloses wherein the at least one processor is configured to receive third user input information from the user interface and in response thereto to cause a launch of the messaging application and the display of the images associated with the messaging application, (“a message portion 1214a, 1214b of the displays 914a, 914b can be configured to indicate the bonus to the two players”, par. 0148). 
Regarding claims 4 - 9, 15, and 16, Aoki discloses wherein the second user input information defines one or more moves with respect to the first computer implemented game and the first message comprises information relating to the one or more moves, (“The software can be configured to allow Player 1 and Player 2 to take turns picking in the bonus game”, par. 0153). 
Regarding claims 13 and 14, Aoki discloses wherein the first and second computer games are provided by a same application, (“The software can be configured to allow Player 1 and Player 2 to take turns picking in the bonus game”, par. 0153).
Response to Arguments
Applicant’s arguments with respect to claims 1 - 22 have been considered but are moot based on new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715